Title: From Alexander Hamilton to Daniel Bradley, 16 September 1799
From: Hamilton, Alexander
To: Bradley, Daniel


          
            Sir,
            New York Sept. 16. 99
          
           You will on the receipt of this letter order a Genl. Court Martial to assemble at Staunton for the trial of John Lines & Robt. Gilmore Deserters from Capt. Gibson’s Company and such other Offenders as may be brought before it; of which Capt. Gibson is to be Prest. You will and appoint four other officers to constitute the Court and a person to Officiate as Judge Advocate and transmit the Proceedings to me
          With great consideration &c—
          Major Bradley
        